Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A/A AMENDMENT NO. 1 FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 TheStreet.com, Inc. (Exact name of registrant as specified in its charter) DE 06-1515824 (State of incorporation) (I.R.S. Employer Identification Number) 14 Wall Street, 15th Floor, New York, New York 10004 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box: o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box: x Securities Act registration statement file number to which this form relates: N/A Securities to be registered pursuant to Section 12(g) of the Act: Series A Junior Participating Preferred Stock (rights to purchase such stock are attached to the Common Stock) (Title of Class) ITEM 1.DESCRIPTION OF REGISTRANTS SECURITIES TO BE REGISTERED. Item 1 of the Form 8-A filed by TheStreet.com, Inc. (the Company) on April 14, 1999 is amended and supplemented by adding the following: On November 15, 2007, TheStreet.com, Inc., a Delaware corporation (the Company), entered into a Securities Purchase Agreement (the Purchase Agreement) with TCV VI, L.P., a Delaware limited partnership, and TCV Member Fund, L.P., a Delaware limited partnership. TCV VI, L.P. and TCV Member Fund, L.P. are referred to as the Purchasers. Pursuant to the Purchase Agreement the Company sold the Purchasers an aggregate of 5,500 shares of its newly-created Series B preferred stock, par value $0.01 per share (Series B Preferred Stock), that are convertible into an aggregate of 3,856,942 shares of its common stock, par value $0.01 per share (Common Stock) for $14.26, and warrants (the Warrants) to purchase an aggregate of 1,157,083 shares of Common Stock for $15.69 per share. The consideration paid for the Series B stock and warrants is $55 million. Prior to execution of the Purchase Agreement, the Company entered into Amendment No. 2 to Rights Agreement (the Rights Agreement Amendment) with American Stock Transfer & Trust Company, as Rights Agent (the Rights Agent). The Rights Agreement Amendment amends the Rights Agreement dated May 14, 1999 (as amended by an Amendment to Rights Agreement dated as of August 7, 2000, as amended, the Rights Agreement), between the Company and the Rights Agent, for the purpose of amending the Rights Agreement to exclude the Purchasers and their respective affiliates and associates from the definition of exempt person until they acquire shares of the Companys capital stock (x) other than the Series B Preferred Stock or shares of Common Stock issuable upon conversion of the Series B Preferred Stock or upon exercise of the Warrants or (y) that would result in their breach of certain provisions of the Purchase Agreement. The foregoing description of the Rights Agreement Amendment is only a summary, does not purport to be complete, and is qualified in its entirety by reference to the Rights Agreement Amendment, which is attached hereto as Exhibit 6 and is incorporated herein by reference. ITEM 2.EXHIBITS. Item 2 of the Form 8-A filed by the Company on April 14, 1999 is amended and supplemented by adding the following: Exhibit No. Description 6. Amendment No. 2 to Rights Agreement dated as of November 15, 2007 between TheStreet.com, Inc. and American Stock Transfer & Trust Company, as Rights Agent -2- Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Dated as of: November 20, 2007 THESTREET.COM, INC. By: /s/ Thomas J. Clarke, Jr. Name: Thomas J. Clarke, Jr. Title: Chief Executive Officer -3- INDEX TO EXHIBITS Exhibit No. Description 6. Amendment No. 2 to Rights Agreement dated as of November 15, 2007 between TheStreet.com, Inc. and American Stock Transfer & Trust Company, as Rights Agent Exhibit 6 AMENDMENT NO. 2 TO RIGHTS AGREEMENT Amendment No. 2, dated as of
